Citation Nr: 0711398	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for upper extremity 
impairment secondary to service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL
	
Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served o active duty from July 1972 to July 1974.

This case initially came before the Board of Veteran's 
Appeals (Board) on appeal from a May 1999 rating decision 
rendered by the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs.  

On October 26, 2006, the Board issued a decision denying 
service connection for upper extremity impairment secondary 
to the veteran's service-connected low back disability.  In a 
separate decision, the Board vacated the October 2006 
decision.

As set forth below, the Board has determined that further 
development is warranted.  Therefore, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In December 2003, the RO issued a supplemental statement of 
the case addressing the issue on appeal.  In July 2006, the 
veteran submitted additional evidence in the form of a 
statement from Dr. H.K., a private physician.  Dr. H.K. 
opined that the veteran had upper extremity and neck pain 
consistent with cervical radiculopathy the veteran's service-
connected degenerative disc disease of the lumbar spine.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§§ 19.37, 20.1304(c) (2006).  A review of the claims folder 
does not indicate that any such waiver of RO consideration of 
Dr. H.K.'s July 2006 opinion has been received.  Accordingly, 
a remand is required for RO consideration of this pertinent 
evidence.

The Board is also of the opinion that a VA examination would 
be probative in ascertaining whether there is an etiological 
relationship between the veteran's upper extremity impairment 
and his service-connected low back disability.  While Dr. 
H.K. rendered an opinion in July 2006, his opinion is 
inadequate for rating purposes.  The "duty to assist" 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

There is no evidence that Dr. H.K. reviewed the veteran's 
claims folder in connection with his opinion.  While linking 
the veteran's upper extremity symptoms to his cervical spine 
disability, Dr. H.K. did not discuss prior neurological 
findings of bilateral carpal tunnel syndrome.  Similarly, he 
did not discuss the results of a June 1998 VA MRI that 
determined that the veteran had a congenital central spinal 
stenosis with superimposed cervical stenosis.  In light of 
the foregoing, the Board is of the opinion that a new VA 
examination would be probative in ascertain whether there is 
an etiological relationship between the veteran's current 
upper extremity impairment and his service-connected low back 
disability

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The veteran should then be afforded a 
VA examination to determine the etiology 
of his upper extremity impairment, to 
include carpal tunnel sydrome and 
cervical spine radiculopathy.  The claims 
folder must be made available to and 
reviewed by the examiner. 

For each upper extremity disorder 
identified, the examiner should proffer 
an opinion as to whether there is 50 
percent or better probability that 
disorder is etiologically related to, or 
aggravated by, his service-connected low 
back disability.  

For each neck disability identified, the 
examiner should proffer an opinion as to 
whether there is 50 percent or better 
probability that disability is 
etiologically related to, or aggravated 
by, his service-connected low back 
disability.  

The rationale for the opinion must also 
be provided.

2.  Upon completion of the foregoing, the 
RO must readjudicate the issue on appeal 
with consideration of any evidence 
received since the issuance of the 
December 2003 supplemental statement of 
the case, to include the physician's 
statement received in July 2006.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
attorney should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



